Title: General Orders, 6 August 1780
From: Washington, George
To: 


					
						Head Quarters Verplank’s Point [N.Y.] Sunday August 6th 1780
						
							Parole Haverstraw 
							 Countersigns Heat, Hope.Watchword Alltogether
						
					
					The General will beat at one o clock tomorrow morning the Assemble at half past one, and the whole Army will march by the right at two, by such routes as shall be pointed out.
					As the Wings will move in different routes they will furnish their respective Advanced, rear and baggage Guards. A Field officer from the Front division of each wing will command their respective advanced guards—one from each of the second divisions their rear Guards—The rear divisions give each one to command the baggage Guards and superintend the movement of the baggage of the Wings respectively.
					
						After Orders Stoney Point August 6th 1780Order of March
						The right column will Consist of the corps of[:] Light Infantry[;] right wing[:] St Clairs Division[,] Stirling’s Division[,] Connecticutt Line[;] The Park of Artillery[;] Engineer’s Department[;] The Baggage of the General Staff of the right Wing[;] The Flying Hospital[;] The Baggage of the right column in the order of the Brigade[;] Quarter Master General’s Stores[;] Commissary General’s Stores[;] The Rear Guards consisting of the old Camp Guards of the right wing.
						The Corps of Light Infantry will march at four hundred yards distance from the Wing preceded by a Van Guard of one Battalion at the same distance in its front, which will also advance a Subaltern’s command four hundred yards in front. The Pioneers and a detachment of Artificers will succeed the Van Guard to repair roads.
						This Column will take the route by Kakeat to Clarks town, and there Halt for the night.
						The Left Column will consist of a Van Guard of three Hundred and ninety six men commanded by a Field Officer from the front Division preceded by a detachment of Light Dragoons at four hundred yards in front of the Left Wing followed by the Pioneers and a detachment of Artificers to repair the roads.
						Left Wing[:] Howe’s division[,] McDougall’s [division,] Steuben’s [division,] The Baggage of the Committee of Congress[,] The Commander in Chief and general staff of the Left wing in the order of the brigades[,] The Baggage of the Left Wing in the order of the brigades[,] The Rear guards consisting of the old Camp & Quarter guards of the left wing.
						The Van Guard of the Wing will detach a Subaltern’s command of Dragoons two hundred yards in front to keep patroles constantly

going on the roads leading from Fort Lee as well to the right as the left column half a mile or more in advance.
						This Column will take the route by the Haverstraw Pond road to Greenbush and there Halt for the Night.
						All Stragglers are as soon as possible to be reported to the Field Officers of the day and they are Authoriz’d to inflict discretionary punishment on any offenders, upon the Spot not to exceed fifty Lashes.
						The General entreats and enjoins for the reputation of the service and for the security of the Army a punctual observance of all the regulations relative to the march of an Army.
						The Quarter Master General will appoint one of his deputies to lead each Column and will furnish Guides.
						The Inspectors in each Wing will do the Duty of Adjutant General to the Wing in Rotation.
					
				